                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: FEDLOAN STUDENT LOAN                      No. 18-md-02833
 SERVICING LITIGATION

                                                  HON. C. DARNELL JONES, II
 THIS DOCUMENT RELATES TO:
 ALL ACTIONS



                                JOINT PROPOSED AGENDA

       Pursuant to paragraph 15 of the Court’s Order entered on July 25, 2018, Plaintiffs and

Defendants Pennsylvania Higher Education Assistance Agency, (“PHEAA”), the United States

Department of Education, and Betsy DeVos, in her official capacity as Secretary of the United

States Department of Education (collectively, the “United States”), submit this Joint Proposed

Agenda for the October 15, 2018 initial pre-trial conference:


1.     DISCUSSION OF CASE AND CLASS ALLEGATIONS

2.     PLAINTIFFS’ MOTIONS TO APPOINT LEAD COUNSEL AND ESTABLISH AN
       EXECUTIVE COMMITTEE

3.     PLAINTIFFS’ CONSOLIDATED AMENDED COMPLAINT

       Plaintiffs’ Position: Plaintiffs propose that their Consolidated Amended Complaint be filed
       30 days from the date of the Court’s order appointing lead counsel.

       Defendants’ Position: Defendant PHEAA conditionally consents, but opposes inclusion of
       plaintiffs whose claims were dismissed prior to consolidation. The United States does not
       oppose the submission of a Consolidated Amended Complaint.

4.     RESPONSE TO PLAINTIFFS’ CONSOLIDATED AMENDED COMPLAINT

       Defendants’ response to the consolidated amended complaint will be due 30 days after the
       Consolidated Amended Complaint is filed; the opposition to any motion(s) to dismiss will
       be due 30 days thereafter. Any reply granted with leave of court in accordance with
     Paragraph 5 of Your Honor’s Policies and Procedures for Civil Cases should be due 15
     days after the filing of the opposition.

5.   INITIAL DISCLOSURES

     The parties agree to exchange their Rule 26(a) disclosures within 45 days of filing of the
     Consolidated Amended Complaint.

6.   DISCOVERY SCHEDULE

     Plaintiffs’ Position: Plaintiffs propose that general discovery commence pursuant to a
     schedule to be agreed to following appointment of lead counsel. (See below.) Plaintiffs
     oppose bifurcated class and merits discovery, and particularly Defendants’ proposal that
     class motions be resolved prior to the initiation of discovery. Plaintiffs’ motion for class
     certification should be set at a time after sufficient discovery is conducted such that the
     record is fully developed.

     Plaintiffs oppose Defendants’ proposal to select a limited sampling of representative
     plaintiffs and putative class members for expedited consideration of class certification.

     Defendants’ Position: Defendants propose resolution of class and case-dispositive motions
     prior to the initiation of discovery. Specifically, PHEAA intends to raise federal
     preemption and the lack of a private cause of action under the Higher Education Act in a
     motion to dismiss even before the filing of the proposed amended consolidated complaint.
     Additional dispositive issues will be raised in response to any amended complaint. Fact
     and expert discovery may be delayed until resolution of these issues.

     Defendants further propose that, in the event that discovery commences, the parties
     mutually select a limited sampling of representative plaintiffs and putative class members
     for expedited consideration of class certification.

     Joint Position: Following the Court’s decision regarding case management issues, the
     parties propose that following the appointment of lead counsel, they meet and confer to
     discuss a detailed discovery schedule, including deadlines for the service of written
     discovery, fact depositions and expert discovery.

7.   ESI AND GENERAL DISCOVERY PROTOCOL

     The parties agree to meet and confer in a good faith effort to negotiate a proposed ESI
     protocol, as well as an overall discovery protocol (including limitations on the number of
     written discovery requests, depositions, and third-party preservation subpoenas), to be
     submitted to the court within 30 days after the appointment of lead counsel.
8.     PROTECTIVE ORDER

       The parties agree to meet and confer in a good faith effort to negotiate a stipulated
       protective order and claw-back order under Fed. R. Evid. 502(d) to be submitted to the
       court within 30 days after the appointment of lead counsel.

9.     RESOLUTION OF THE CASE

       Settlement discussions have not yet taken place. The parties are open to discussing
       resolution at the appropriate time but believe that it is premature at this early juncture in
       the litigation.

10.    MAGISTRATE JURISDICTION

       The parties do not consent to the jurisdiction of a U.S. Magistrate Judge pursuant to 28
       U.S.C. § 636(c) and Fed.R.Civ.P. 73.

11.    SUBSEQUENT CASE MANAGEMENT CONFERENCE

       The parties agree that another status conference may be helpful after the appointment of
       lead counsel and request a second status conference approximately 14 days after the
       Court appoints lead counsel.

Date: October 5, 2018                             Respectfully submitted,


 /s/ Laura K. Mummert                             /s/ Drew H. Campbell___           _______
 Laura K. Mummert (PA #85964)                     Drew H. Campbell (Ohio # 0047197)
 Anthony M. Christina (PA #322528                 Daniel C. Gibson (Ohio #0080129)
 Lowey Dannenberg, P.C.                           Bricker & Eckler LLP
 One Tower Bridge                                 100 S. Third Street
 100 Front Street, Suite 520                      Columbus, Ohio 43215
 West Conshohocken, PA 19425                      Telephone: 614-227-2300
 Telephone: 215-399-4770                          Fax: 614-227-2390
 lmummert@lowey.com                               dcampbell@bricker.com
 achristina@lowey.com                             dgibson@bricker.com

 Plaintiffs’ Interim Liaison Counsel              Trial Counsel for Defendant, Pennsylvania
                                                  Higher Education Assistance Agency
/s/ John C. Grugan             __________
John C. Grugan
Jason A. Leckerman
Eleanor Bradley Huyett
Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Telephone: 215-665-8500
Fax: 215-864-8999
leckermanj@ballardspahr.com
jgruganj@ballardspahr.com
bradleym@ballardspahr.com

Counsel for Defendant, Pennsylvania
Higher Education Assistance Agency


/s/ Terrance A. Mebane
Terrance A. Mebane
United States Department of Justice
Civil Division, Commercial Litigation Branch
1100 L Street NW, Room 7524
Washington, DC 20005
Telephone: (202) 307-0493
Terrance.A.Mebane@usdoj.gov

Counsel for Defendants the United States
Department of Education, and Elisabeth
DeVos, in her official capacity as United
States Secretary of Education
                                  CERTIFICATE OF SERVICE

        I, Laura K. Mummert, hereby certify that on October 5, 2018, I filed and served through the

Court’s ECF system a true and correct copy of the foregoing document. Those attorneys who are

registered with the Court’s electronic filing system may access these filings through the Court’s

system and notice of these filings will be sent to these parties by operation of this Court’s electronic

filing system.



                                                                     /s/ Laura K. Mummert
                                                                       Laura K. Mummert
